DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/14/2022, in which claim 1 was amended, claim 18 was cancelled, has been entered.

Priority
The instant application is a bypass continuation-in-part (CIP) application of an international application PCT/CN2018/087802 filed on May 22, 2018, claiming priority to foreign application CN201711426885.1 filed on December 26, 2017. Both prior-filed applications are not in English.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign priority application CN201711426885.1 has been received. 
Applicant’s claim for the benefit of a prior-filed international application PCT/CN2018/087802 under 35 U.S.C. 120 or 365(c) is acknowledged. Although a certified copy of the international application is not on file, it appears to have been published by the International Bureau as WO2019128054A1 and thus is unnecessary at this time. MPEP 1895.01.
Filing Dates for the Claims — All Claims Not Entitled to Priority Date
To be entitled to the filing date of either the foreign priority application CN201711426885.1 or the international application PCT/CN2018/087802, because both applications are not in English, applicant must file accurate English translations and demonstrate the subject matter in the prior-filed applications satisfies both the written description requirement and the enablement requirement of 35 U.S.C. 112(a). MPEP 1895.01, MPEP 211.05(I); see also, MPEP 2152.01, scenarios (B) and (D). To demonstrate compliance with 35 U.S.C. 112(a), applicant should point to support for their claimed subject matter in their translations.
Applicant has not yet complied with one or more conditions to actually be entitled to benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) and under 35 U.S.C. 120 or 365(c) and as follows:
Foreign application priority claim not perfected. An English translation of the non-English language foreign application CN201711426885.1 and a statement that the translation is accurate in accordance with 37 CFR 1.55 is required to perfect the claim for priority under 35 U.S.C. 119 (a)-(d). See MPEP §§ 215 and 216. 37 C.F.R. 1.55(g)(3)(ii)-(iii) states, “An English language translation of a non-English language foreign application is not required except: (ii) When necessary to overcome the date of a reference relied upon by the examiner; or (iii) When specifically required by the examiner.” The foreign application must adequately support the claimed subject matter, meaning satisfy the written description and enablement requirements of 35 U.S.C. 112(a). The translations filed on 11/14/2022 do not indicate whether or not they are English translation of the non-English language foreign application CN201711426885.1 and also do not have any statement that the translation is accurate in accordance with 37 CFR 1.55.
International application benefit claim not perfected. An English translation of the non-English language international application PCT/CN2018/087802 and a statement that the translation is accurate is required to perfect the claim for benefit under 35 U.S.C. 120 and 365(c). “A certified copy of the international application (and an English translation of the international application) may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365(c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims” per MPEP § 1895; “the Director may require a verification of the translation of the international application or any other document pertaining to the application if the application or other document was filed in a language other than English” per 35 U.S.C. 372(b)(3); “An English language translation of a non-English language foreign application is not required except: (ii) When necessary to overcome the date of a reference relied upon by the examiner; or (iii) When specifically required by the examiner” per  37 CFR 1.55(g)(3)(ii)-(iii). The translations filed on 11/14/2022 do not indicate whether or not they are English translation of the non-English language international application PCT/CN2018/087802 and also do not have any statement that the translation is accurate in accordance with 37 CFR 1.55.
Thus, claim 1 and its dependent claims do not appear to be entitled to the international application filing date and to the foreign application filing date, and instead are accorded to the actual filing date of the pending application (June 17, 2020).
Applicants may contest the above filing date determinations. To assert benefit of their earlier priority application filing date, applicants are required to provide a claim chart showing where each limitation is supported in the international application and in the foreign priority application with quotations of the relevant sentence(s) asserted as providing support, as well as citation to Figures and features shown.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a 52 description of the invention defined by the claims.").

Regarding claim 1, claim 1 recites the limitation “a release tape having a first end, a second end opposite to said first end, a horizontal section disposed between said first and second ends, and a release adhesive.” The claim scope covers an embodiment in which a release tape includes only a release adhesive and does not have a tape substrate. However, the specification does not provide any description of a release tape without the tape substrate. Besides, as disclosed in the specification and in the drawings, the ends of the release tape are the ends of the tape substrate 11 and the first roller connected to the first end of the tape substrate 11. If the release tape has only a release adhesive as claimed, the ends of the release tape must also be the ends of the release adhesive and the first roller must be connected to the first end of the release adhesive. However, the specification does not disclose such an invention. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention having a release tape having a first end, a second end opposite to said first end, a horizontal section disposed between said first and second ends, and a release adhesive. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The purpose of the written description requirement in 35 U.S.C. §112(a) is to determine if “the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). See also MPEP § 2163.02.  In addition, the written description requirement of 35 U.S.C.§112(a) applies to all claims including original claims that are part of the disclosure as filed.  Ariad, 598 F.3d at 1349.  As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.”  Ariad, 598 F.3d at 1349; "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343–46 (Fed. Cir. 2005). See also MPEP §2163.03
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xu et al. (CN108231651).
Regarding claim 1, Xu et al. discloses in Fig. 1, Fig. 2 a micro device transferring apparatus comprising: 
a first conveying mechanism including a release tape [1] having a first end, a second end opposite to said first end, a horizontal section disposed between said first and second ends, and a release adhesive [the release tape 1 is a pyrolysis adhesive tape or an UV adhesive tape], a first roller [2] connected to said first end of said release tape [1], and a conveying device [stepping motor (not shown), 31 and 32] connected to said horizontal section of said release tape and operable to drive said horizontal section of said release tape to move in a moving direction [from the translation provided by the Examiner, paragraph [0046]-[0047] of Xu disclose “pyrolysis tape pulling mechanism comprises a clamping roller, clamping roller comprises a driving roller 31 and a driven roller 32. free end of the thermal tape 1 clamped between the driving roller 31 and the driven roller 32, driving roller 31 by a stepping motor (not shown) driven to rotate, pulling the pyrolysis adhesive 1 and driven roller 32.”; paragraph [0058] of Xu discloses “the tape pulling mechanism of stepping motor pyrolysis in the pyrolysis adhesive 1 to the release device 62 direction a predetermined distance”]; 
at least one carrier unit disposed under said horizontal section of said release tape [1], and including a first carrier [51] adapted for holding a plurality of micro devices [53], and a second carrier [52] spaced apart from said first carrier [51] in the moving direction, and being adapted for receiving the micro devices [53] transferred from said first carrier [51][from the translation obtained by the Examiner, paragraph [0048] of Xu disclose “between the rotating shaft 1 and the pyrolysis adhesive tape traction mechanism of pyrolysis adhesive 1 is placed below the chip carrier 51 and the substrate carrier 52. substrate carrier 52 and the chip tray 51 are arranged back and forth along the mobile direction of the thermal tape 1. In this embodiment, the chip carrier 51 and the substrate carrier 52 are placed on the conveyor device, the conveyor device comprises a conveyor belt 41 and conveyor belt 41 at two ends of the driving wheel 42 and the driven wheel 43. the driving wheel 42 driven by another step motor to rotate so as to drive the chip carrying disk 51 and substrate carrier 52 move forward along the mobile direction of the thermal tape 1. wherein the chip tray 51 for placing the LED chip to be transferred 53 and the substrate tray 52 for placing the LED substrate 54. the stepping motor and the driving wheel 42 can be selected from various types of transmission mechanism, such as a gear, and the belt device can be replaced by any other suitable mobile device”; paragraph [0058] of Xu discloses “the vertical moving device of the releasing device 62 to release device 62 move downwards, extruding the pyrolysis adhesive tape below the LED chip 1 and adhering on the pyrolysis adhesive 1 to bottom surface 53, contact with the substrate carrier 52 on the LED substrate 54 a predetermined position so that the LED chip 53 and the LED chip 53 separated from the pyrolysis adhesive 1 due to the heating effect”]; 
a push mechanism including a push device [61] that is movable in a vertical direction and that is operable for pushing said release tape [1] toward said first carrier [51] such that such that said release adhesive of said release tape [1] comes into contact with at least one of the micro devices [53] to pick up the at least one of the micro devices [53][paragraph [0049]-[0050], [0058] of Xu discloses “starting device 61 of the vertically moving device 61 move downwards the extruding device, extruding the pyrolysis adhesive tape at the lower part 1 and a chip carrier 51 on the LED chip 53, the LED chip 53 is adhered on the pyrolysis adhesive 1.”]; and 
a release mechanism including a release device [62] operable for decomposing a part of said release adhesive of said release tape [1] to release the at least one of the micro devices [53] picked up by said release tape [1] onto said second carrier [52][paragraph [0051], [0058]].

Regarding claims 2 and 4, Xu et al. discloses in Fig. 1 and Fig. 2, paragraph [0046]-[0047]   
wherein said conveying device [stepping motor (not shown), 31 and 32] includes: a pinch unit [31 and 32] including a driving roller [31] and a driven roller [32] that are disposed at two sides of said horizontal section of said release tape [1] to pinch said horizontal section of said release tape [1]; and 
a pinch unit driving device [stepping motor (not shown)] connected to said pinch unit [31 and 32] to drive rotation of said driving roller [31] to move said horizontal section of said release tape [1] in the moving direction; wherein said pinch unit driving device of said conveying device is a stepping motor [from the translation obtained by the Examiner, paragraph [0046]-[0047] of Xu disclose “pyrolysis tape pulling mechanism comprises a clamping roller, clamping roller comprises a driving roller 31 and a driven roller 32. free end of the thermal tape 1 clamped between the driving roller 31 and the driven roller 32, driving roller 31 by a stepping motor (not shown) driven to rotate, pulling the pyrolysis adhesive 1 and driven roller 32. the pyrogenation tape pulling mechanism is only one example, and can be replaced by other suitable mechanisms, such as replacing the clamping roller driven by the stepping motor rotating shaft, the free end of thermal tape 1 adhered on the rotating shaft, or is wound on the rotating shaft, or by a clamping structure to the thermal tape 1 free end is clamped on the rotating shaft so as to drive the rotating shaft to rotate by the stepping motor, the thermal tape 1 formed. the stepping motor and the driving roll 31 or between the rotating shaft can be selected from various types of suitable transmission mechanism, such as a gear set”].

Regarding claims 3 and 5, Xu et al. discloses in Fig. 1 and Fig. 2, paragraph [0046]-[0047] wherein: said first conveying mechanism further includes a second roller [the stepping motor rotating shaft]; 
said second end of said release tape [1] is connected to said second roller [the stepping motor rotating shaft]; and 
said first conveying mechanism further includes a roller driving device [the stepping motor] that is operable to drive rotation of said second roller [the stepping motor rotating shaft] such that a part of said release tape [1] is wound on said second roller [the stepping motor rotating shaft]; wherein said roller driving device of said first conveying mechanism is a stepping motor [from the translation obtained by the Examiner, paragraph [0046]-[0047] of Xu disclose “the pyrogenation tape pulling mechanism is only one example, and can be replaced by other suitable mechanisms, such as replacing the clamping roller driven by the stepping motor rotating shaft, the free end of thermal tape 1 adhered on the rotating shaft, or is wound on the rotating shaft, or by a clamping structure to the thermal tape 1 free end is clamped on the rotating shaft so as to drive the rotating shaft to rotate by the stepping motor, the thermal tape 1 formed. the stepping motor and the driving roll 31 or between the rotating shaft can be selected from various types of suitable transmission mechanism, such as a gear set”].

Regarding claim 6, Xu et al. discloses in paragraph [0047], [0051] wherein said release adhesive of said release tape is a thermal release adhesive [thermal tape], and said release device [62] of said release mechanism is operable to heat up said release adhesive of said release tape [thermal tape 1][ from the translation obtained by the Examiner, paragraph [0051] of Xu disclose “the releasing device 62 is a heating device, by means of heating the thermal glue lose stickiness so as to reach the purpose of releasing the chip. 62. The manual release device can select any suitable heating device, such as an infrared beam radiation device, heating the pyrolysis adhesive through infrared beam. Another example is configured with a heat source, the heat source providing heat to release device 62, so that the gripping of the chip and tape separated by the way of heating and pyrolysis. the heat source can be electric heating device, such as insertion releasing device of the heating rod 62, the release device 62 is heated”.

Regarding claim 7, Xu et al. discloses in paragraph [0053] wherein said release adhesive of said release tape [1] is an ultraviolet release adhesive, and said release device of said release mechanism is operable to emit an ultraviolet light [from the translation obtained by the Examiner, paragraph [0051] of Xu discloses “pyrolysis glue can be replaced by other decomposable material, such as replacement is UV adhesive, the releasing device is replaced by UV (ultraviolet) irradiation device, the UV glue lose stickiness so as to reach the purpose of releasing the chip by ultraviolet radiation by the heating device”].

Regarding claim 8, Xu et al. discloses in paragraph [0050] 
wherein: said push device [61] of said push mechanism is made of a thermal conductive material [metal]; and said push mechanism further includes a cold source [circulating cooling water] for cooling said push device [61][from the translation obtained by the Examiner, paragraph [0050] of Xu discloses “Because most viscous gel is not suitable for use under high temperature, and in the operation process device possibly heating to affect the adhesion effect, so the preferred configuration for cooling of the cold source is setup. cold source may be, for example, the circulating cooling water by the extruding device 61 flow absorbs heat of extrusion 61, reach the purpose of cooling device 61. In this case, the device 61 can be made by the material with good heat conductivity, such as metal”].

Regarding claims 9, 10, 11, Xu et al. discloses in Fig. 1 and Fig. 2, paragraph [0047]  
a second conveying mechanism for moving said at least one carrier unit [51 and 52] in the moving direction;
wherein said second conveying mechanism includes a conveying belt [41] that holds said at least one carrier unit [51 and 52], and a driving roller [42] and a driven roller [43] that permit said conveying belt [41] to be disposed therearound;
wherein said second conveying mechanism further includes a control unit [another step motor] for driving rotation of said driving roller [42] of said second conveying mechanism [from the translation obtained by the Examiner, paragraph [0047] of Xu discloses “the chip carrier 51 and the substrate carrier 52 are placed on the conveyor device, the conveyor device comprises a conveyor belt 41 and conveyor belt 41 at two ends of the driving wheel 42 and the driven wheel 43. the driving wheel 42 driven by another step motor to rotate so as to drive the chip carrying disk 51 and substrate carrier 52 move forward along the mobile direction of the thermal tape 1”.]

Regarding claims 12, 13, 15 and 16, Xu et al. discloses in Fig. 1, Fig. 2, and paragraph [0049], [0051] 
wherein said push device has a push surface that is movable for pushing said release tape and that is adapted to correspond in dimension to one of the micro devices; 
wherein said push surface of said push device [61] corresponds in dimension to a matrix of said micro devices;
wherein said release device [62] has a push surface that is operable for pushing said release tape [1] and that corresponds in dimension to one of the micro devices;
wherein said push surface of said release device [62] corresponds in dimension to a matrix of said micro devices. 
[from the translation obtained by the Examiner, paragraph [0049] of Xu discloses “the bottom of the extrusion device 61 comprises an extrusion plane, thermal tape 1 can be pressed from above. the size of the extruding plane by grasping of the matched with the size of the chip, for example, can be matched with one of the dimensions of the chip is captured, may be slightly greater than or slightly less than the size of the chip, grabbing one chip at a time. the size of the array can also be formed with a plurality of chip matched, capturing a plurality of chips at a time, as shown in FIG. 4, in each block diagram is one chip, the line frame is a chip array, the extrusion size of plane array is matched with the size of the chip, can be slightly greater than or slightly less than the size of the chip arrays so as to realize grasping a plurality of chips at a time.” Paragraph [0051] of Xu discloses “the bottom of the release device 62 can also adopt the same bottom extrusion 61, namely comprising the gripped chip or chip array is matched with the size of the extrusion plane”].

Regarding claim 14, Xu et al. discloses in Fig. 1, Fig. 2, paragraph [0051]  
wherein said release device [62] of said release mechanism is movable in the vertical direction to push said release tape [1][ from the translation obtained by the Examiner, paragraph [0051] of Xu discloses “The manual release device also can be equipped with the vertical moving device, by which the tape distance control the pyrolysis heating, and to facilitate chip installed on the substrate, and also can through the downward movement of tape extrusion effect.”].

Regarding claim 17, Xu et al. discloses in Fig. 1, Fig. 2 wherein said micro device transferring apparatus includes only one of said carrier unit [51 and 52].

Regarding claims 19, 20 and 21, Xu et al. discloses in Fig. 3, paragraph [0060] 
wherein at least one of said push device of said push mechanism and said release device of said release mechanism is movable in the moving direction;
a micro-adjustment unit [XY shaft spiral fine adjustment device] for adjusting the orientation of said push surface of said push mechanism in an imaginary horizontal plane extending in the moving direction;
a micro-adjustment unit [XY shaft spiral fine adjustment device] for adjusting the orientation of said push surface of said release mechanism in an imaginary horizontal plane extending in the moving direction.
[from the translation obtained by the Examiner, Xu discloses in paragraph [0060] “to the chip before adhesion and separating the device 61 and delivery device 62 are accurately with the chip and substrate alignment, can also be added in the pyrolysis transferring device camera and extrusion device 61 and horizontal moving device of the releasing device 62. The images collected by the camera by the releasing device 62 vertical direction of offset control system controls the horizontal moving device adjusting device 61, with the chip and the substrate are accurately in contraposition. the horizontal moving device may be, for example, a mechanical arm, it can realize the whole level of horizontal moving extrusion device 61 or device 61 and a vertical mobile device movement, and horizontal movement of the release device 62 or release device 62 and integral horizontal movement of the vertically moving device. and the moving distance also can be the image monitoring mode, the control system setting and adjusting the thermal tape 1 and conveyor belt 41. Furthermore, the device and release device can be further equipped with a XY shaft spiral fine adjustment device (shown in Figure 3), auxiliary alignment control”].

Regarding claim 22, Xu et al. discloses the micro device transferring apparatus as claimed in claim 1 for transferring at least one of the micro devices.
Xu et al. also discloses in Fig. 1 and Fig. 2, claim 19, and paragraph [0046]-[0047] a method of utilizing the micro device transferring apparatus for transferring at least one of the micro devices, the method comprising: 
operating the push device [61] of the push mechanism to push the release tape [1] such that the release adhesive of the release tape [1] picks up the at least one of the micro devices [53]; 
operating the conveying device [stepping motor (not shown), 31 and 32] to move the release tape [1] in the moving direction such that the at least one of the micro devices [53] is moved to a position located above the second carrier [52]; and 
operating the release device [62] of the release mechanism to decompose a part of the release adhesive of the release tape [1] to release the at least one of the micro devices [53] picked up by the release tape [1] onto the second carrier [52].

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 19-22 have been considered but are moot in view of the new ground of rejection. 
In addition, Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. Each of the translations filed on 11/14/2022 does not indicate whether or not it is an English translation of the non-English language international application PCT/CN2018/087802 or it is an English translation of the non-English language foreign application CN201711426885. Each of the translations filed on 11/14/2022 also does not have any statement that the translation is accurate in accordance with 37 CFR 1.55. Thus, claim 1 and its dependent claims do not appear to be entitled to the international application filing date and to the foreign application filing date, and instead are accorded to the actual filing date of the pending application (June 17, 2020). Therefore, Xu is still qualified as a 102 (a)(1) prior art.
In addition, even though both prior-filed applications, CN201711426885.1 and PCT/CN2018/087802, do provide adequate support in the manner required by 35 U.S.C. 112(a) for the current amendments because the current amendments direct to an embodiment disclosed by both prior-filed applications in which a release tape does not have the substrate tape (Figs. 1-2 of foreign application and Figs. 1-2 of the international application). However, as stated in the 112 (a) rejection above, the pending application only describe a release tape with the substrate tape 11 and a release adhesive 12 connected to a side surface of said tape substrate. Thus, the current amendments do not have sufficient written description and thus are rejected under 112 (a) for failing to comply with written description requirements. 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822